Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a national stage application of PCT/US18/59165, filed November 5, 2018, which claims benefit of provisional application 62/581104, filed November 3, 2017.  Claims 1-19 are pending in this application and examined on the merits herein.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  The claims contain a variable group designated S.  Since the letter S commonly refers to the element sulfur in organic chemical structures, using it to define a variable group can lead to unnecessary difficulty in reading and interpreting the resulting chemical structure.  Appropriate correction is required, for example replacing “S” with some other designation for the spacer.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The structures recited in the base claims 1, 11, 18, and 19 refer to structures “derived from” cellulose ether moieties, anhydrides, cyclic ethers, and aziridines.  While this term is defined in the specification (p. 9 paragraph 41) to mean a compound obtained from these compounds, this definition does not clearly define what kind or number of chemical transformations may be carried out on the parent compound while still allowing it to be considered as derived from that compound, thereby rendering these claims indefinite.  Note that while similar language appears in claim 10, this claim specifically describes the product as derived from the reaction of two particular compounds, namely a hydroxyl-containing cellulose and an epoxide, such that one skilled in the art could figure out what specific product structure is intended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih. (US patent 5037930, cited in PTO-892)
Independent claim 1 is directed to a conjugate of a cellulose moiety and a pendant group containing certain specific linker, spacer, and lactam moieties.  Independent claim 11 is directed to a similar polymer but requires that the linking moiety be an ether.  Claims 18 and 19 are directed to compositions comprising these two structures respectively.  In the absence of the recitation of any additional components, any occurrence of the polymer itself would be interpreted as anticipating a composition of the polymer.  Dependent claims 3, 10, and 12 specifically define the structure of the cellulose by a particular chemical formula.  Dependent claims 3, 4, 13, and 14 further define the structure of the cellulose in terms of particular cellulose ether derivatives.  Dependent claim 6 further defines the structure of the linking group.  Dependent claims 7 and 15 further define the structure of the spacer group.  Dependent claim 8, 9, 16, and 17 further define the structure of the lactam moiety.
	Shih et al. discloses copolymers grafted onto hydroxy-containing cellulose polymers, comprising lactam-containing monomers and quaternary ammonium containing monomers. (column 2 lines 22-34) One of the subunits is a lactam-containing monomer containing an amide that falls within the scope of L1 in claims 1, 6, and 18 and L2 in claims 11 and 19, as well as an alkylene falling within the scope of S in claims 1, 7, 8, 11, 15, and 18-19.  The cellulose polymer can be alkyl cellulose or hydroxyalkyl cellulose, which are cellulose ether moieties according to the present claims. (column 4 lines 29-36) The polymerized product (column 4 lines 61-67) has a structure falling within the scope of the present claims, thereby anticipating the claimed structure. 

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US patent 4831097, cited in PTO-892)
Independent claim 1 is directed to a conjugate of a cellulose moiety and a pendant group containing certain specific linker, spacer, and lactam moieties.  Independent claim 11 is directed to a similar polymer but requires that the linking moiety be an ether.  Claims 18 and 19 are directed to compositions comprising these two structures respectively.  In the absence of the recitation of any additional components, any occurrence of the polymer itself would be interpreted as anticipating a composition of the polymer.  Dependent claims 3, 10, and 12 specifically define the structure of the cellulose by a specific chemical formula.  Dependent claims 3, 4, 13, and 14 further define the structure of the cellulose in terms of particular cellulose ether derivatives.  Dependent claim 6 further defines the structure of the linking group.  Dependent claims 6, 7 and 15 further define the structure of the spacer group.  Dependent claim 8, 9, 16, and 17 further define the structure of the lactam moiety.
	Chuang et al. discloses quaternized cellulosic graft polymers having a formula comprising a lactam moiety and a quaternized amino amide or amino ester. (column 1 lines 40-65) When z-1 and R4 is hydroxy in this structure the compound is further reasonably considered to be one “derived from a cyclic ether” as recited in claim 5 or from the reaction of cellulose with an epoxide as recited in claim 10.  A preferred embodiment of the cellulose is hydroxyethyl cellulose as recited in claims 2-4.  In another embodiment the group R2 in this structure is a linking group containing an ester or amide, and a further alkyl containing a quaternized ammonium heteroatom as recited for group S in the present claims. (column 2 line 56 – column 3 line 6) These grafted copolymers therefore anticipate the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10081757. (Cited in PTO-892, herein referred to as ‘757) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘757 render the claimed invention obvious.
Independent claim 1 of ‘757 claims a polymer having a hydroxyl group which has been reacted with a compound having an epoxy group and a vinyl amide.  Dependent claims 2 and 3 further define the polymer having a hydroxyl group as being selected from options including cellulose and hydroxyethyl cellulose, thereby meeting the same limitations recited in the present claims, for example claims 1-4.  Dependent claim 6 of ‘757 describes a structure having linker, spacer, and amide moieties meeting the limitations of L, S, and B groups recited in the present claims.  While the claims of ‘757 do not specifically claim such a conjugate where the polymer is cellulose or hydroxyethyl cellulose, it would have been obvious to one of ordinary skill in the art at the time of the invention to attach the lactam-containing pendant group described in claim 7 of ‘757 to cellulose or hydroxyethyl cellulose as the base polymer.  One of ordinary skill in the art would have seen the recitation of these polymers in claims 2 and 3 of ‘757 as suggesting using them as the base polymer in any of the specific embodiments recited in the dependent claims of this reference.

Conclusion
No claims are allowed in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        5/19/2022